Name: Regulation (EEC) No 1697/74 of the Commission of 1 July 1974 amending Commission Regulation (EEC) No 1203/73 of 4 May 1973 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7 . 74 Official Journal of the European Communities No L 179/7 REGULATION (EEC) No 1697/74 OF THE COMMISSION of 1 July 1974 amending Commission Regulation (EEC) No 1203/73 of 4 May 1973 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, 'Alexandrine Douillard , the varieties 'Clara Frijs, Grev Moltke and Pierre Corneille'. 2 . In Annex VII 'APPLES variety conversion factor : a) there are added to the ninth box, after the variety 'Lord Lambourne' the varieties 'Cortland, Spartan and Red Macintosh' ; b) there are added to the tenth box, after the variety 'Lavina', the varieties 'Lobo and Tennes' ; c) there is deleted from the ninth box and added to the sixth box, after the variety 'Cox's orange pippin ', the variety 'Berlepsch ' ; d) the eleventh box is delted and the variety 'Weiftwinterglockenapfel ' is added to the seventh box, after the variety 'Worcester pear ­ Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 (') of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (2), and in particular Article 1 6 (4) thereof ; Whereas Commission Regulation (EEC) No 1203/73 (3 ) of 4 May 1973 , as amended by Regulation (EEC) No 3173/73 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and veg ­ etables ; Whereas it is necessary in view of the trend in the price set of apples and pears on representative Community markets during recent marketing years to adjust the conversion factors to be applied to the buying-in prices of certain varieties of these products ; whereas moreover, since new varieties are being marketed in the Community, conversion factors must be fixed for those varieties ; Whereas, in consequence of the increase in packaging costs in recent marketing years, provision should be made to increase amounts fixed in respect of such costs for the products specified in Article 1 of Regula ­ tion (EEC) No 1203/73 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, main ; e) on the thirteenth box the words and figures 'until February incl . : 0-60', ' from March 0-55' in the column headed 'Conversion factor' are deleted and replaced by the figures 0-60 . 3 . The amounts specified in Annex X Amount referred to in Article 2' are replaced by the following : Cauliflowers Tomatoes Peaches Lemons Pears Tables grapes Apples Mandarines Oranges 2-5 u.a . 3-5 u.a . 4-3 u.a . 3-0 u.a . 2-8 u.a . 3-9 u.a . 2-8 u.a . 4-8 u.a . 3-1 u.a . HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 1203/73 shall be amended as follows : Article 2 1 . In Annex V 'PEARS variety conversion factor these are added in the fourth box, after the variety (') OJ No L 118 , 20 . 5 . 1972, p. 1 . This Regulation shall enter into force On the day following its publication in the Official Journal of the European Communities. It will apply for each of the products listed in Article 1 of Regulation (EEC) No 1203/73 from date of the beginning of the marketing year 1974/75. ( 2) OJ No L 291 , 28 . 12 . 1972, p . 147 . (3 ) OJ No L 123 , 10 . 5 . 1973 , p. 1 . (4) OJ No L 322, 23 . 11 . 1973 , p . 34 . No L 179/8 Official Journal of the European Communities 2. 7 . 74 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1974. For the Commission The President Francois-Xavier ORTOLI